t c summary opinion united_states tax_court carl d and carol naso petitioners v commissioner of internal revenue respondent docket no 18830-08s filed date carl d and carol naso pro sese alicia e elliott for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the only issue2 is whether petitioners are entitled to a state and local sales_tax deduction in connection with the purchase of a new home in background some of the facts have been stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in arizona on date petitioners entered into a purchase contract for new home purchase contract with deerefield homes to build a home on unimproved vacant land for a purchase_price of dollar_figure on date petitioners and deerefield homes attached an addendum to the purchase contract which provided that deerefield homes agreed to credit petitioners dollar_figure for the following items dollar_figure for lights and appliances dollar_figure for travertine scratch removal dollar_figure for garage cabinets and dollar_figure for laundry room sink and tape in the addendum petitioners also agreed to dollar_figure in extra expenses as follows dollar_figure for although the notice_of_deficiency indicates that respondent denied petitioners’ claimed deductions for state sales_tax and personal_property_tax in the petition and at trial petitioners have failed to dispute respondent’s denial of the claimed personal_property_tax deduction accordingly we treat petitioners’ failure to contest the denial of the claimed personal_property_tax deduction as a concession extra dirt dollar_figure for a garage sink dollar_figure for cabinets dollar_figure for pavers dollar_figure for stone dollar_figure for travertine dollar_figure for listel dollar_figure for rear wall and stairs dollar_figure for garage floor dollar_figure for paint dollar_figure for travertine seal and dollar_figure for a 10-percent tax thus the final contract sale price as reflected on the u s department of housing and urban development settlement statement increased to dollar_figure in date the combined rate of the transaction privilege_tax for retail sales or prime contracting for the state of arizona maricopa county and the town of fountain hills was percent furthermore prime contractors are allowed a flat percent deduction from gross_receipts in computing the transaction privilege_tax owed to the state of arizona maricopa county and the town of fountain hills using an algebraic formula petitioners’ return preparer computed the state and local sales_tax deduction regarding the purchase of the new home as dollar_figure by letter dated date deerefield homes limited confirmed to petitioners that on date it had remitted a transaction privilege_tax of dollar_figure to the arizona department of revenue on schedule a itemized_deductions of their federal_income_tax return petitioners claimed a dollar_figure deduction for taxes paid of the dollar_figure of taxes that they allege to have paid petitioners claimed that dollar_figure was attributable to general sales_taxes dollar_figure was attributable to real_estate_taxes and dollar_figure was attributable to personal_property_taxes a portion dollar_figure of the dollar_figure of general sales_taxes claimed as a deduction was calculated using the sales_tax tables the remaining dollar_figure of claimed sales_taxes is in dispute and represents the amount petitioners claim as state and local sales_taxes paid in connection with the purchase of their new home in the notice_of_deficiency respondent disallowed dollar_figure of petitioners’ claimed dollar_figure taxes paid deduction respondent’s determination was a result of the disallowance of the dollar_figure of state and local sales_taxes and dollar_figure of personal_property_taxes the parties stipulate that for tax_year petitioners paid state income taxes of dollar_figure however petitioners claimed the general_sales_tax deduction in lieu of the state_income_tax deduction on their federal_income_tax return the parties agree that if respondent prevails and the general_sales_tax deduction is not allowed then petitioners are entitled to a dollar_figure deduction for state income taxes discussion deductions are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to the deductions claimed rule a indopco inc v commissioner although the parties stipulate that dollar_figure of personal_property_taxes are in dispute petitioners are deemed to have conceded this issue see supra note 503_us_79 292_us_435 pursuant to sec_7491 the burden_of_proof as to factual matters may shift to the commissioner where a taxpayer has introduced credible_evidence relevant to ascertaining his tax_liability rule a petitioners have neither claimed nor shown eligibility for a shift in the burden_of_proof consequently the burden_of_proof remains with petitioners sec_164 allows a deduction for state_and_local_income_taxes paid_or_accrued during the taxable_year however sec_164 provides that a taxpayer may elect to deduct state_and_local_general_sales_taxes in lieu of state_and_local_income_taxes the term ‘general sales tax’ means a tax imposed at one rate with respect to the sale at retail of a broad range of classes of items sec_164 sec_1_164-3 income_tax regs defines the term sales_tax as a tax imposed upon persons engaged in selling tangible_personal_property or upon the consumers of such property which is a stated sum per unit_of_property sold or which is measured by the gross_sales price or the gross_receipts from the sale to qualify as a general_sales_tax a the election to deduct state and local sales_taxes in lieu of state_and_local_income_taxes is applicable for taxable years beginning after date and before date sec_164 tax must meet two tests the tax must be a tax in respect of sales at retail and the tax must be general--that is it must be imposed at one rate in respect of the retail sales of a broad range of classes of items sec_1_164-3 income_tax regs in support of petitioners’ claimed sales_tax deduction petitioner carl naso mr naso alleges that deerefield homes completed an arizona form_5000 arizona department of revenue-- transaction privilege_tax exemption_certificate thereby allowing deerefield homes to purchase construction materials without paying sales_tax at the time the materials were purchased mr naso testified our position is since the builder was allowed to postpone the determination of the amount of tax as well as the obligation to pay the tax until we purchased the property from him and since the builder never ventured any of his own capital to pay the tax but rather used the money that we provided him as part of the purchase agreement we should be deemed the retail buyer of the property and as such it is our position that the builder merely remitted the tax to the state on our behalf and therefore the tax became a valid deduction against our personal income respondent asserts however that the transaction privilege_tax in issue does not qualify as a general_sales_tax under sec_164 because contractor’s sales are not sales at retail in the state of arizona we agree with respondent respondent also asserts that any taxes paid for the purchase of petitioners’ new home were imposed upon the continued the state of arizona maricopa county and the town of fountain hills impose a tax on the privilege of doing business within their respective jurisdictions these so-called transaction privilege taxes are based on the volume of business transacted which is generally measured by gross_proceeds of sales or gross_income as the case may be see ariz rev stat ann secs classifying transactions as inter alia either retail or prime contracting respectively to qualify as a retail_sale under the state of arizona maricopa county and the town of fountain hills taxing provisions the sale must consist of the transfer of tangible_personal_property at retail see id secs a see also fountain hills tax code sec 8a-100 in duhame v state tax commn p 2d ariz the arizona supreme court concluded that a sale of a new home such as the transaction between deerefield homes and petitioners is not a sale of tangible_personal_property and consequently is not a retail_sale in this respect the arizona supreme court stated when a contractor fabricates his materials for the contractee and the completed structure is erected on the owner’s land it is as much real_property as the land itself the constituent elements of tangible_personal_property have been destroyed by their continued contractor deerefield homes rather than petitioners and that the contractor is solely liable for the tax payment incorporation into the completed structure and such a contractor therefore is not making a sale of tangible personalty to his contractee id thus a contractor when fabricating personalty into realty neither sells resells sells at retail nor can he be considered a retailer id consequently deerefield homes did not engage in selling tangible_personal_property at retail when it sold a new home to petitioners under the state and local taxing authorities contractor’s sales are not retail sales therefore these taxes do not qualify as general sales_taxes within the meaning of sec_164 see karpinski v commissioner tcmemo_1983_50 see also beimfohr v commissioner tcmemo_1986_57 applying the holding in karpinski under similar facts accordingly we sustain respondent’s determination and hold that petitioners are other instances in which this court has held that a home buyer may not deduct retail sales_taxes paid_by the contractor on the purchase of materials that went into the construction of the home include 78_tc_270 77_tc_482 43_tc_16 and porter v commissioner tcmemo_1978_391 in each of these cases the tax was imposed in respect to sales of tangible_personal_property at retail that preceded the sales transaction involving the home buyer and in each case the home buyer was disallowed the deduction on the grounds that under state law the contractor was the ultimate consumer of the materials that went into construction of the home ie there was no retail_sale of the materials when the home buyer paid the contractor not entitled to the dollar_figure deduction they claimed as state and local sales_taxes paid for the purchase of a new home in to reflect the foregoing and in the light of the parties’ agreement to allow a state_income_tax deduction decision will be entered under rule on account of our holding we need not address respondent’s other contention see supra note
